Citation Nr: 0804183	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for chronic renal failure.

Entitlement to an initial rating in excess of 20 percent for 
a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1983 to October 
1987.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for 
service connection for chronic renal failure.  The veteran 
testified at a hearing in December 2007 before the 
undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2007).  The 
veteran's December 2007 motion to advance his case on the 
docket has been granted.

In a July 2005 statement, the veteran mentioned high blood 
pressure.  This may be an attempt to reopen the claim for 
service connection for hypertension.  In a December 2007 
statement, the veteran said that he is "totally unable to 
work."  This may be a claim for pension or total disability 
based on individual unemployability.  These matters are 
REFERRED to the RO for appropriate action.

A December 2007 statement from the veteran can be interpreted 
as a notice of disagreement with the initial 20 percent 
evaluation assigned for a back disability granted by the RO 
in March 2007.  This claim is REMANDED for issuance of a 
statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 
238 (1998).  The appeal for service connection for chronic 
renal failure is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2004 notice of disagreement, the veteran stated 
that he receives Social Security Administration (SSA) 
disability benefits.  These records are not yet associated 
with the claims file and should be obtained.

In his December 2007 statement, the veteran stated that 
several tests related to kidney disease were performed at a 
VA medical facility in Camp Hill, Pennsylvania, and at a VA 
medical facility in Lebanon, Pennsylvania.  These records are 
not yet associated with the claims file and should be 
obtained.

The veteran has not yet been provided with notice regarding 
the effective date and disability evaluations available when 
service connection is established for any claimed disability 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran is entitled to an SOC which addresses his claim 
of entitlement to a higher initial rating for a back 
disability, if that has not already been done.  Manlincon, 
supra, at 240-41, VAOPGCPREC 16-92.  The issue should be 
returned to the Board after issuance of the SOC only if the 
veteran files a timely substantive appeal.  The veteran 
should be informed that the submission of a substantive 
appeal as to this issue has not been accomplished, and the 
veteran should be specifically advised as to the length of 
time he has to submit a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must be provided to 
the veteran, including a description of 
the provisions of the VCAA, notice of 
the evidence required to substantiate 
the claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).  

The notice should include an explanation 
as to the information or evidence needed 
to determine a disability rating and 
effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  The veteran's complete SSA 
disability benefits records should be 
obtained and associated with the claims 
file. 

4.  The veteran's complete VA treatment 
records from Camp Hill, Pennsylvania, 
and Lebanon, Pennsylvania, as well as 
any other VA facility the veteran 
identifies, should be obtained and 
associated with the claims file.

5.  Schedule the veteran for appropriate 
VA examination to determine the etiology 
of his chronic renal failure.  The 
examiner should indicate in the report(s) 
that the claims folder was reviewed.  Any 
necessary tests should be accomplished.  A 
detailed rationale for any opinion 
expressed should be provided.  

The examiner should give a medical 
opinion, with full rationale, as to 
whether it is at least as likely as not 
(is there at least a 50 percent 
probability) that the current chronic 
renal failure had its onset or is related 
to any in-service disease or injury.  The 
opinion must contain a discussion of the 
relevance of the elevated protein level 
shown in the veteran's urine during 
service and his complaints of back pain.  

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for chronic renal failure 
should be readjudicated.  If the claim 
remains denied, a supplemental 
statement of the case should be 
provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

7.  Issue a SOC as to the claim for a 
higher initial rating for a back 
disability, if that has not already 
been done.  Manlincon, supra.  If the 
decision issued in the SOC remains 
adverse to the veteran, the veteran 
should be informed that he must file a 
timely and adequate substantive appeal 
if he wishes to appeal the claim to the 
Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  The veteran 
must be informed of the time period 
allowed for perfecting a timely appeal, 
including information as to the 
specific date by which the appeal must 
be received by VA as well the 
information supplied in the form 
letter.

Thereafter, the claim for a higher initial rating for a back 
disability should be returned to the Board for further 
appellate consideration only if the veteran submits a timely 
substantive appeal and all other procedural due process has 
been completed.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

